DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to 1, 9 and 21 as detailed in their amendment file 8/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner notes with appreciation applicants’ indication that there was a spelling error in the previous Office Action on page 20 paragraph 3 of their filed amendment.  Applicants are correct.  “treaded” should have read “threaded”.
	Applicants have filed voluminous arguments.  Applicants are encouraged to condense arguments by combining arguments for claims that recite similar features. Further, applicants are encouraged to check the formatting of their document to ensure that only heading are centered, and ensure that all features recited have antecedent basis to eliminate confusion as to whether their whole claim was printed, especially in view of their large filling. Claim objections and 112 rejections are noted below.  The Examiner has review the Amendment as filed, and a response follows below. 

In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Here, the there is no evidence that the threading of the hole prevents delamination better than the shapes shown in Chuang, or Lee, and as such, the specific shape recited in claim 2 would have been obvious as a mere change in shape of the working parts, because the record is absent of persuasive evidence that the threaded shape is significate over the shapes taught by Chuang and Lee. 
Regarding claims 8, 11, 20 and 27, applicants’ assert that the recited features are not a mere duplication of parts. 
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the 
Here, the inclusion of the holes of Chuang on both the top side and bottom side of the die pad would merely provide delamination protection on the top and bottom side.  As such, the features would have been obvious, especially in view of the fact that the record does not include any evidence that a new and unexpected result is produced.  That is applicants merely attack the references Chuang but do not provide any evidence that a new an unexpected result is produced.  Here the result is exactly what one having ordinary skill in the art would expect, the delamination is prevented.  As such, the well-made rejection is hereby maintained. 
Here, applicants have not provided any evidence that the particular shape recited is significant, let alone the persuasive evidence that the particular configuration claimed is significant.  As such, the well-made rejection is hereby maintained. 
Regarding claim 15, applicants assert that the interpretation of “heat sink” is overly broad.  However, the claims are examined as written and given their broadest reasonable interpretation.  Each of the leads is made of metal, and as such, would carry heat away from the die if the die generated heat.  As such, giving the claims their broadest reasonable interpretation, in light of applicants’ specification, the feature heat sink is properly read on the features of Chuang.  If applicants want “Heat sink” interpreted to mean a specific shaped device, they are free to amend their claims to recite such a feature when prosecution is opened. 
FINAL. 
 
Claim Objections
Claims 3 and 7, 13, “the lead or in the lead or in the lead terminal” should read “at least one of the plurality of leads or at least one of the plurality of lead terminals”.   
Claim 28 may be missing some of the last portions or the last 3 words are improperly formatted at centered, on page 6 of applicants’ amendment. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “die pad".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15- 20  are rejected under 35 U.S.C. 103 as being rendered obvious by Chuang (U.S. Patent No. 6,483,178) in view of Lee (U.S. Patent Application Publication No. 2014/0191380). 

Regarding Claim 1.
Chuang discloses: (Fig. 3)
    A leadframe, comprising:
a die pa(1’), and
a plurality of leads(3 on left and right) or lead terminals on at least two sides of the die pad,
wherein at least one of and the plurality of leads(3) or lead terminals include at least one non-through hole(3 including 6a) Teaching that the bolting hole 6a, provides the benefit of avoiding delamination. 

wherein at least one of the die pad include at least one non-through hole
IN related art, Lee disclose:
 wherein at least one of the die pad include at least one non-through hole (Lee discloses the inclsuing of a delamination avoiding feature 26 on the die pad.  Lee discloses that grooves 26 provide the benefit of providing for better encapsulation flow on the die pad 20, which ultimately provides the benefit of avoiding delamination from the die pad.)
IT would have been obvious to modify Chuang in view of Lee by providing the features of non-through holes of Chuang on the die pad as taught by Lee for the obvious benefit of avoiding delamination.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art.

 

Regarding Claim 2.
Chuang discloses all of the features of claim 1. 
Chuang does not discloses:
    The leadframe of claim 1, wherein the non-through hole has a thread pattern.

In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Here, the there is no evidence that the threading of the hole prevents delamination better than the shapes shown in Chuang, or Lee, and as such, the specific shape recited in claim 2 would have been obvious as a mere change in shape of the working parts, because the record is absent of persuasive evidence that the threaded shape is significate over the shapes taught by Chuang and Lee. 
 Further, Chuang does disclose that the holes may be formed by etching, punching and drilling, (col. 5, lines 40-50), which appears to indicate that the holes may be treaded.  Further, Chuang discloses several different shapes of the holes, in the figures, for the benefit of trapping the encapsulating and preventing delamination.  The features of claim 2 merely recite an obvious design choice, change in shape of the working parts, which have been held to be obvious where there is no undue experimentation, unexpected results, or persuasive evidence that the recited shape was significant.  Here, the threads would serve the same function as the shapes of Chuang, which is they would trap cured encapsulate and prevent delamination Thus, the features of claim 2 would have been obvious to one having ordinary skill in the art.  See MPEP 2144.04(IV)(B)

Regarding Claim 3.
Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
    The leadframe of claim 1, wherein there is at least one of the non-through holes in both the die pad and in the lead or in the lead terminal.
However, the features of claim 3 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the feature 4a would be placed in addition on the die pad 1’, which would further help prevent delamination.   The duplication of parts has  been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the die pad would help prevent delamination across the die pad which is not unexpected based on Chuang’s teaching that the feature 6a helps prevent delamination, and as such, would have been obvious.  
Further, Lee Teaches providing a delamination resistant feature on the die pad, at Fig. 12, 26.  Lee teaches that 26 provides the benefit of better encapsulation adhesion to the die pad, which prevents delamination in the die pad area.(see [0031]).  Thus, it would have been obvious to include the features of Chuang on the die pad as taught by Lee, for the obvious benefit of preventing delamination.  Thus, the features of claim 3 would have been obvious to one having ordinary skill in the art. 


Chuang discloses all of the features of claim 1. 
Chuang does not discloses: 
   The leadframe of claim 1, wherein a depth of the non-through hole is from 10% to 70% of a thickness of the leadframe.
However, Chuang depicts in fig. 3, that 6a goes most of the way through the lead, and in fig. 12, depicts 6j goes less than half the way through.  Here, Chuang figures do depict that the non-through hole goes through the leadframe within the broadly recited range, with no unexpected results coming within the recited range.  The recited range is covers 60% of the thickness of the leadframe, which was contemplated by Chuang because Chuang discloses including non-through holes.  See MPEP 2144.05(I)

Regarding Claim 5.
Chuang discloses: 
    The leadframe of claim 1, wherein the leadframe comprises a leadless leadframe wherein at least bottom surfaces of the lead terminals are exposed (Fig. 3a, bottom of 2 3 and 1’ are exposed.).


Chuang discloses all of the features of claim 1. 
Chuang does not disclose:
The leadframe of claim 1, wherein the leadframe comprises a leaded leadframe.
 However, the leads of Chuang could be leaded or leadless. It is the Examiner’s position that the features of claim 6 are unpatentable for at least 2 reasons: 1. leaded leadframes are well known in the art, and 2, the lead frames may be leaded or leadless.  Chuang discloses that the device may be leadless.  However, there are an finite number of possible solutions, and a reasonable expectation of success, predictable solution of the device being mounted on leaded pads, and as such, it would have been obvious to one having ordinary skill in the art to make the leads of Chuang Leaded, for the obvious benefit of incorporating the device into a desired application.  See MPEP 2143. 

Regarding Claim 8. 
Chuang discloses all of the features of claim 1. 
Chuang does not disclose:
   The leadframe of claim 1, wherein there is at least one of the non-through holes on both a top side of the leadframe and on a bottom side of the leadframe.

 



Regarding Claim 9. 
Chuang discloses: (Fig. 3)

a leadframe(1’ and 3) comprising a die pad(1’) and leads(3) or lead terminals on at least two sides(3 on left and right of 1’) of the die pad(1’), further comprising at least one non-through hole(3a) for delamination prevention in at least one of the die pad and the leads (3)and the lead terminals(3);
wherein the semiconductor die(2) is mounted by a die attach material(1’, see col. 3, lines 5-24) with the bottom side down on the die pad(2 mounted bottom side down, 2 attached to 1’), and
a mold compound (5)for providing encapsulation for the packaged semiconductor
device(5 encapsulating the device),
wherein the non-through hole(6a) is a filled hole that is filled with either the die attach material or the mold compound(see col. 3, lines 5-35.).

Chuang does not disclose: 
Wherein the semiconductor die is mounted by a die attachment material
wherein at least one of the die pad include at least one non-through hole

 wherein at least one of the die pad include at least one non-through hole (Lee discloses the inclsuing of a delamination avoiding feature 26 on the die pad.  Lee discloses that grooves 26 provide the benefit of providing for better encapsulation flow on the die pad 20, which ultimately provides the benefit of avoiding delamination from the die pad.)
However, it is well known in the art to use an adhesive or other attachment material to keep the die in place so that during encapsulation the die does not move.  Thus, it would have been obvious to include an adhesive between 2 and 1’ of Chuang for the obvious benefit of easing manufacturing and ensuring quality finished dies.  Thus, the features of claim 9 would have been obvious to one having ordinary skill in the art. 
IT would have been obvious to modify Chuang in view of Lee by providing the features of non-through holes of Chuang on the die pad as taught by Lee for the obvious benefit of avoiding delamination.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art.

Regarding Claim 10.    
Chuang discloses all of the features of claim 10. 
Chuang does not discloses:

However, claim 10 merely recites a change in shape of the worked parts, which has been held to be obvious.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Here, the there is no evidence that the threading of the hole prevents delamination better than the shapes shown in Chuang, or Lee, and as such, the specific shape recited in claim 2 would have been obvious as a mere change in shape of the working parts, because the record is absent of persuasive evidence that the threaded shape is significate over the shapes taught by Chuang and Lee. 
Further, Chuang does disclose that the holes may be formed by etching, punching and drilling, (col. 5, lines 40-50), which appears to indicate that the holes may be treaded.  Further, Chuang discloses several different shapes of the holes, in the figures, for the benefit of trapping the encapsulating and preventing delamination.  The features of claim 10 merely recite an obvious design choice, change in shape of the working parts, which have been held to be obvious where there is no undue experimentation, unexpected results, or persuasive evidence that the recited shape was significant.  Here, the threads would serve the same function as the shapes of Chuang, which is they would trap cured encapsulate and prevent delamination Thus, the features of claim 

Regarding Claim 11
 Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
. The packaged semiconductor device of claim 9, wherein there is at least one of the filled hole in both the die pad and in the leads or in the lead terminals.
However, the features of claim 11 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the feature 4a would be placed in addition on the die pad 1’, which would further help prevent delamination.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the die pad would help prevent delamination across the die pad which is not unexpected based on Chuang’s teaching that the feature 6a helps prevent delamination, and as such, would have been obvious.  
Further, Lee Teaches providing a delamination resistant feature on the die pad, at Fig. 12, 26.  Lee teaches that 26 provides the benefit of better encapsulation adhesion to the die pad, which prevents delamination in the die pad area.(see [0031]).  Thus, it would have been obvious to include the features of Chuang on the die pad as taught by Lee, 

Regarding Claim 12.    
Chuang discloses all of the features of claim 12. 
Chuang does not discloses: 
The packaged semiconductor device of claim 9, wherein a depth of the filled hole is 10% to 70% of a thickness of the leadframe.
However, Chuang depicts in fig. 3, that 6a goes most of the way through the lead, and in fig. 12, depicts 6j goes less than half the way through.  Here, Chuang figures do depict that the non-through hole goes through the leadframe within the broadly recited range, with no unexpected results coming within the recited range.  The recited range is covers 60% of the thickness of the leadframe, which was contemplated by Chuang because Chuang discloses including non-through holes.  See MPEP 2144.05(I)

Regarding Claim 13.   
Chuang discloses


Regarding Claim 15. Chuang discloses
   The packaged semiconductor device of claim 9, wherein at least one of the leads or the lead terminals is configured as a heatsink terminal, and wherein the filled hole in the heatsink terminal is filled with the mold compound.(See Col. 1, lines 35-65 disclosing the features provide heat dissipation paths).

Regarding Claim 16.    
Chuang discloses all of the features of claim 9. 
Chuang does not discloses: 
The packaged semiconductor device of claim 9, wherein a depth of the filled hole
is 10% to 70% of a thickness of the leadframe.
However, Chuang depicts in fig. 3, that 6a goes most of the way through the lead, and in fig. 12, depicts 6j goes less than half the way through.  Here, Chuang figures do depict that the non-through hole goes through the leadframe within the broadly recited 




Regarding Claim 17.
Chuang discloses:
 The packaged semiconductor device of claim 9, further comprising bondwires (4)from the bond pads(pads on 2) to the leads or to the lead terminals(to 3).

Regarding Claim 18.
Chuang discloses:
    The packaged semiconductor device of claim 9, wherein the encapsulation is excluded except for at least a bottom side of the lead terminals or sidewalls of the packaged semiconductor device or for an opening for the leads.(Fig. 3, 5 on terminals 3 except for bottom and side as shown.)

 

Regarding Claim 19.  
Chuang discloses all of the features of claim 9. 
Chuang does not disclose: 
  The packaged semiconductor device of claim 9, wherein there is at least one of the non-through holes in the die pad at an inner location and at an outer location, and in the lead or in the lead terminal.

Here, the inclusion of the holes of Chuang on at least one of the non-through holes in the die pad at an inner location and at an outer location, and in the lead or in the lead terminal. Is a mere duplication of parts absent evidence of new or unexpected results. 
.  As such, the features would have been obvious, especially in view of the fact that the record does not include any evidence that a new and unexpected result is produced.  The claims are broad enough to allow for the holes in the die pad to be at locations adjacent each other and not necessary under the die pad.  That is applicants fails to provide any evidence that a new an unexpected result is produced.  Here the result is exactly what one having ordinary skill in the art would expect, the delamination is 



Regarding Claim 20. 
Chuang discloses all of the features of claim 9. 
Chuang does not disclose:
   The packaged semiconductor device of claim 9, wherein there is at least one of the non-through holes on both a top side of the leadframe and on a bottom side of the leadframe.
However, Chuang discloses that holes open on both sides in figs. 4a-11 may be used, which would provide holes on both sides.  Thus, it would have been obvious to provide the feature of fig. 12 on both sides, for the obvious benefit of preventing delamination from further encapsulations, and further, it is a mere duplication of the working parts, which has been held to be obvious.  That is, the features of claim 8 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the features 4a would be placed on the bottom of 3 which would further help prevent delamination.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 

Claims 7are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Patent No. 6,483,178) in view of Takamichi (U.S. Patent No. 6,054,755)

Regarding Claim 7.
Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
The leadframe of claim 1, wherein there is at least one of the non-through holes in the die pad at an inner location and at an outer location, and in the lead or in the lead terminal.
However, in related art, Takamichi discloses forming a delamination prevention structure under the die, see abstract, recognizing that there is need to prevent delamination of the die from the die pad.  As such, it would have been obvious to form the features of Chuang under the die as taught by Takamichi for the obvious benefit of 
.  Here the feature 4a would be placed in addition on the die pad at an inner location and at an outer location which would further help prevent delamination.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the die pad at the recited locations would help prevent delamination across the die pad which is not unexpected based on Chuang’s teaching that the feature 6a helps prevent delamination, and as such, would have been obvious.  
Further, Lee Teaches providing a delamination resistant feature on the die pad, at Fig. 12, 26.  Lee teaches that 26 provides the benefit of better encapsulation adhesion to the die pad, which prevents delamination in the die pad area.(see [0031]).  Thus, it would have been obvious to include the features of Chuang on the die pad, at an inner location and outer location of the lead or the lead terminals for the obvious benefit of preventing delamination as a mere duplication of parts which would provide no new or unexpected results.  Thus, the features of claim 7 would have been obvious to one having ordinary skill in the art. 


14 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Patent No. 6,483,178) in view of Takamichi (U.S. Patent No. 6,054,755) in view of Elliott (U.S. Patent Application Publication No. 2004/0113262)

Regarding Claim 14. 
Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
   The packaged semiconductor device of claim 9, wherein the die attach material comprises solder, wherein the filled hole is in the die pad, and wherein the filled hole is filled with the solder.
However, in related art, However, in related art, Elliott discloses die attach material comprises solder, (Fig. 12, 36) wherein the filled hole is in the die pad(2), and wherein the filled hole is filled with the solder, (36 filled with the solder, see fig. 12. ). IN view of Chuang’s teaching that the features provide the benefit of preventing delamination, and Elliott’s teaching that the features may be provided under the die and filled with solder to prevent delamination, [0006], it would have been obvious to provide the feature under the die of Chuang for the obvious benefit of enhancing the delamination protection of Chuang’s device. 


However, in related art, Takamichi discloses forming a delamination prevention structure under the die, see abstract, recognizing that there is need to prevent delamination of the die from the die pad.  As such, it would have been obvious to form the features of Chuang under the die as taught by Takamichi for the obvious benefit of preventing delamination of the die from the die pad.  Thus, the features of claim 19 would have been obvious to one having ordinary skill in the art. 

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Patent No. 6,483,178) in view of Camacho (U.S. Patent Application Publication No. 2009/0002961).

Regarding Claim 21.    A method of fabricating leadframes, comprising:
Chuang discloses
providing a leadframe sheet (fig. 3, 1’ and 3)including a plurality of leadframe sites each including a die pad(1’), and a plurality of leads(3) or lead terminals on at least two sides the die pad(3 on left and right of 1’);

Chuang does not disclose: 
providing a leadframe sheet
stamping or etching to shape the leads or the lead terminals and the die pad. 
In related art, Camacho discloses; 
providing a leadframe sheet(Fig. 13)
stamping or etching to shape the leads or the lead terminals and the die pad. (([0037]-[0038]))
Camacho discloses that the recited method provides the benefit of easing manufacturing.  Thus, it would have been obvious to manufacture the device of Chuang as taught by Camacho for the obvious benefit of easing manufacturing, and providing a good device at a low cost and high quality.  Thus, the features of claim 21 would have been obvious. 



Chuang does not discloses: 
The method of claim 21, wherein the drilling comprises computer numerical control (CNC) milling.
Chuang discloses all of the features of claim 21 and does discloses drilling, see col. 5, lines 40-50.  While Chuang does not disclose using a CNC machine, the drilling operation for these devices is well known to be done using a CNC machine because it is so precise and requires a great degree of precision.  Thus, the features of claim 21 would have been obvious to one having ordinary skill in the art. 

Regarding Claim 23.    
Chuang discloses all of the features of claim 21. 
Chuang does not discloses: 
The method of claim 21, wherein a depth of the non-through holes is 10 percent to 70 percent of a thickness of the leadframe sites.    
However, Chuang depicts in fig. 3, that 6a goes most of the way through the lead, and in fig. 12, depicts 6j goes less than half the way through.  Here, Chuang figures do depict that the non-through hole goes through the leadframe within the broadly recited range, with no unexpected results coming within the recited range.  The recited range is 
Chuang does not disclose: 
Drilling to form non-through holes in a top or a bottom side of the die pad
IN related art, Lee disclose:
 wherein at least one of the die pad include at least one non-through hole (Lee discloses the inclsuing of a delamination avoiding feature 26 on the die pad.  Lee discloses that grooves 26 provide the benefit of providing for better encapsulation flow on the die pad 20, which ultimately provides the benefit of avoiding delamination from the die pad.)
IT would have been obvious to modify Chuang in view of Lee by providing the features of non-through holes of Chuang on the die pad as taught by Lee for the obvious benefit of avoiding delamination, by drilling as taught by Chuang. Thus, the features of claim 21 would have been obvious to one having ordinary skill in the art.

Regarding Claim 24
Chuang discloses all of the features of claim 21. 
Chuang does not discloses:
The method of claim 21, wherein the non-through holes comprise a thread pattern.  
In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Here, the there is no evidence that the threading of the hole prevents delamination better than the shapes shown in Chuang, or Lee, and as such, the specific shape recited in claim 2 would have been obvious as a mere change in shape of the working parts, because the record is absent of persuasive evidence that the threaded shape is significate over the shapes taught by Chuang and Lee. 
Here, the threads would serve the same function as the shapes of Chuang, which is they would trap cured encapsulate and prevent delamination Thus, the features of claim 24 would have been obvious to one having ordinary skill in the art.  See MPEP 2144.04(IV)(B)


Chuang discloses
  The method of claim 21, wherein the die pad and the plurality of leads or lead terminals both include the non-through holes. (Fig. 3, 3 left and right both include 6a), Chuang disclosing 6a (non-through holes) on each lead  and Lee teaching delamination prevention features on the die pad). Rendering the recited features obvious for the obvious benefit of preventing delamination.  Thus, the features of claim 25 would have been obvious to one having orindary skill in the art. 

Regarding Claim 26.
Chuang discloses all of the features of claim 21. 
Chuang does not disclose: 
   The method of claim 21, wherein the stamping or etching is performed according to a type of the leadframe sites.
Camacho discloses that the sta method provides the benefit of easing manufacturing.  Thus, it would have been obvious to manufacture the device of Chuang as taught by Camacho According to the type of leadframe sites, for the obvious benefit of easing manufacturing, and providing a good device at a low cost and high quality. One having ordiary skill in the art would perform the stamping according to the type of 
in related art, Camacho discloses; 

Regarding Claim 27.    
Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
The method of claim 21, wherein the drilling comprises forming at least one of the non-through holes in the die pad at an inner location and at an outer location, and in the lead or in the lead terminal.
   However, the features of claim 27 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the feature 4a would be placed in addition on the die pad 1’, which would further help prevent delamination.   The duplication of parts has  been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  
.  Here the feature 4a would be placed in addition on the die pad at an inner location and at an outer location which would further help prevent delamination.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the die pad at the recited locations would help prevent delamination across the die pad which is not unexpected based on 
Further, Lee Teaches providing a delamination resistant feature on the die pad, at Fig. 12, 26.  Lee teaches that 26 provides the benefit of better encapsulation adhesion to the die pad, which prevents delamination in the die pad area.(see [0031]).  Thus, it would have been obvious to include the features of Chuang on the die pad, at an inner location and outer location of the lead or the lead terminals for the obvious benefit of preventing delamination as a mere duplication of parts which would provide no new or unexpected results.  Thus, the features of claim 27 would have been obvious to one having ordinary skill in the art. 


Here the inclusion of feature 6a on the die pad would help prevent delamination across the die pad which is not unexpected based on Chuang’s teaching that the feature 6a helps prevent delamination, and as such, would have been obvious.  

Regarding Claim 28 
Chuang discloses all of the features of claim 21. 
Chuang does not disclose:

However, Chuang discloses that holes open on both sides in figs. 4a-11 may be used, which would provide holes on both sides.  Thus, it would have been obvious to provide the feature of fig. 12 on both sides, for the obvious benefit of preventing delamination from further encapsulations, and further, it is a mere duplication of the working parts, which has been held to be obvious.  That is, the features of claim 8 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the features 4a would be placed on the bottom of 3 which would further help prevent delamination. The Examiner is suggesting holes of fig. 12 on both sides, and not throughholes as shown in figs 7-11.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the bottom would help prevent delamination from a further encapsulation, and as such, would have been obvious. Further, the inclusion on the bottom would also be obvious for chips where the leads are encapsulated on both sides, especially in view of Chaung’s teaching that the features prevent delamination for surfaces that are encapsulated.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898